Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered November 9, 2001, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him to a term of seven years, unanimously affirmed.
The court responded meaningfully to the jury note which requested the definition of second- and third-degree robbery. Contrary to defendant’s claim, the court was not required to repeat its definition of “deprive” and “appropriate,” which it had already given in its main charge, and which the jury did not request in its note (see People v Allen, 69 NY2d 915 [1987]; People v Smith, 288 AD2d 629, 630-632 [2001], lv denied 97 NY2d 733 [2002]; People v Lewis, 177 AD2d 421 [1991], lv denied 79 NY2d 949 [1992]).
We perceive no basis for reducing the sentence. Concur— Buckley, P.J., Sullivan, Williams and Gonzalez, JJ.